Case: 2:20-mj-00451-CMV Doc #: 1 Filed: 06/26/20 Page: 1 of 4 PAGEID #: 1

AO 106 (Rev, 04/10) Application for a Search Warrant AUSA C. Shimeal

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

U.S. Postal Service Priority Mail parcel bearing label no. 9505
5114 4941 0175 2992 05 addressed to “Laura Lynn, 3831
Conway Dr Columbus, Ohio 43227."

Case No. oh 1207 M44

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property
U.S. Postal Service Priority Mail parcel bearing label no, 9505 5114 4941 0175 2992 05 addressed to “Laura Lynn, 3831 Conway Dr

Columbus, Ohio 43227.”

located inthe | Southern | Districtof Ohio, Eastern Division _, there is now concealed fidenrif she

person or describe the property to he seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United

States Code, Section 841(a)(1) and 843(b).

The basis for the search under Fed. R. Crim. P. 41(c) is (check one ar mare):
® evidence of a crime;
® contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 841(a)(1) Possession with intent to distribute
a controlled substance

Title 21 USC 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector MOHAMED A. SABRAH

ww Continued on the attached sheet.

O Delayed notice of — days (give exact ending date if more than 30 days: -) _ )is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the gi tached sheet. . f

}
_t-

~ Applicant's sigitatuw

MOHAMED A. SABRAH, U.S. POSTAL INSP

  

  

Sworn to before me and signed in my presence.

Date: ee 2G , 20 20

 

City and state: COLUMBUS, OHIO
 

Case: 2:20-mj-00451-CMV Doc #: 1 Filed: 06/26/20 Page: 2 of 4 PAGEID #: 2

IN THE MATTER OF THE SEARCH OF:

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVSION

Case No.

U.S. Postal Service Priority Mail parcel bearing MAGISTRATE JUDGE

label no. 9505 5114 4941 0175 2992 05
addressed to “Laura Lynn, 3831 Conway Dr

Kimberly A. Jolson

Columbus, Ohio 43227."

 

Affidavit in Support of Application for Search Warrant

Il, MOHAMED A. SABRAH, DO HEREBY DEPOSE AND SAY:

1.

| have been a U.S. Postal Inspector for the U.S. Postal Inspection Service
(USPIS) since February, 2016, enforcing federal mail and drug laws; currently
assigned to Columbus, OH. | have received training at U.S. Postal Inspection
Service National Training Seminars for mail-related criminal investigations and
have investigated cases with other federal, state, and local law enforcement units.
| have received ‘an additional 40 hour Prohibited Mailings training by the U.S.
Postal Inspection Service.

| know from my training and experience, and the training and experience of other
Postal Inspectors, | am aware the U.S. Mail is often used by drug traffickers to
transport controlled substances as well as U.S. currency derived from their illicit
activities, either as proceeds and/or payment. | know from my training and
experience the Priority Mail system is commonly used to transport controlled
substances and associated currency because Priority Mail provides traceability,
reliability, and timely delivery. The guaranteed delivery timeframe of Priority Mail
places time pressures on law enforcement agents to identify, search, and deliver
these drug parcels in a timely manner.

As a result of past investigations and prosecutions, the Postal Inspection Service
has determined that a number of indicators can be used to identify packages
containing contraband that have been entered into the Priority Mail network.
Inspectors routinely review shipment documents and Priority Mail packages
originating from or destined to drug source areas, to identify instances where
there is a possibility of drug trafficking.

On June 24, 2020, due to an on-going investigation of narcotics being mailed from
Southern California to Central Ohio, law enforcement identified a U.S. Postal
Service Priority Mail parcel bearing label no. 9505 5114 4941 0175 2992 05
(SUBJECT PARCEL), which was believed to contain narcotics, in violation of Title
21, United States Code, Sections 841(a)(1) (distribution and possession with
intent to distribute a controlled substance) and 843(b) (illegal use of mail in
furtherance of narcotics trafficking). Inspectors identified this as a suspected drug
parcel based on several characteristics, including but not limited to type of mail,
origin, destination, label, and size.

On June 25, 2020, Postal Inspectors took custody of U.S. Postal Service Priority
Mail parce! bearing label no. 9505 5114 4941 0175 2992 05, addressed to “Laura
Lynn, 3831 Conway Dr Columbus, Ohio 43227”, with a return address of “Monica
Robinson, 580 Main St Brawley, CA 92227’. The subject parcel is further
described as a white and red U.S. Postal Service Priority Mail medium flat rate
Case: 2:20-mj-00451-CMV Doc #: 1 Filed: 06/26/20 Page: 3 of 4 PAGEID #: 3

10.

11.

12.

2

box, measuring 12 x 3 x 14, and weighing 2 Ibs, 13 oz. The subject parcel was
mailed on June 23, 2020, from the Brawley, CA Post Office 92227 with $15.05

postage affixed.

Your affiant ran both the return and recipient addresses in CLEAR, an electronic
database that has proven reliable in previous investigations in determining the
legitimacy of name, address, and phone number information.

According to CLEAR, the return address 580 Main Street Brawley, CA 92227,
does exist, but Monica Robinson cannot be associated as a resident.

According to CLEAR, the recipient address 3831 Conway Drive Columbus, Ohio
43227, does exist, but Laura Lynn cannot be associated as a resident.

Your affiant knows that in the past, drug traffickers have used fake names at
legitimate addresses to receive parcels containing illegal narcotics, and have used
addresses belonging to others for the sender/return address, in an attempt to
legitimize and distance themselves from the shipment in the event that the parcel
is seized by law enforcement officers. Additionally, California is a known source
area for shipment of illegal narcotics to Central Ohio as well as other areas of the
United States.

| know from my training and experience that individuals who regularly handle
controlled substances often leave the scent of controlled substances, for which
narcotic-sniffing canines are trained to indicate alert, on the box, contents of the

box, and/or other packaging material they handle.

On June 26, 2020, Postal Inspectors contacted Officer Brian Carter, Columbus
Police Department, who is the handler for “Odja”, a drug detection dog most
recently certified by the Ohio Peace Officers Training Council for the detection of
marijuana, hashish, cocaine, “crack”, heroin, methamphetamine, and their
derivatives. K-9 “Odja” has had 200 hours of training at Gold Shield Training
Kennels, Blacklick, OH, a well-established and regarded training facility for police
canines. Both in training and actual deployments, K-9 “Odja” has successfully
detected narcotics, demonstrating clear, positive, aggressive alerts, and
establishing himself as a highly reliable police dog.

The subject parcel was hidden among other packages, and “Odja” was allowed to
search the entire area. Officer Carter concluded that K-9 “Odja’ did alert positively
to U. S. Postal Service Mail parcel bearing label number 9505 5114 4941 0175
2992 05. Based on that alert, Officer Carter concluded that the odor of one of the
drugs that K-9 “Odja’ is trained and certified to detect was present.

 
Case: 2:20-mj-00451-CMV Doc #: 1 Filed: 06/26/20 Page: 4 of 4 PAGEID #: 4

13. Based on the information contained herein, your affiant maintains there is
probable cause to believe that the USPS Priority Mail parcel bearing tracking
number 9505 5114 4941 0175 2992 05, addressed to “Laura Lynn, 3831 Conway
Dr Columbus, Ohio 43227,” contains controlled substances, and/or contraband, in
violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).

 

 

Mohamed Sabrah
United States Postal Inspector

2 ay of June, 2020 at

[Age D

Sworn to before me, and subscribed in my presence, this
Columbus, Ohio.

 
